UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1255


LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.

WILMINGTON    NORTH CAROLINA POLICE DEPARTMENT; CHIEF RALPH
EVANGELOUS, Wilmington North Carolina Police Department; WANDA
COPLEY, County Attorney; BENJAMIN DAVID, District County Office;
UNKNOWN, Wilmington North Carolina Police Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:09-cv-00036-BO)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Verline Wilder, Sr., appeals the district court’s

order   denying    his    Fed.    R.     Civ.    P.    60(b)    motion.        We    have

reviewed the record and find no reversible error.                       Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the     reasons    stated    by    the     district      court.     Wilder       v.

Wilmington      N.C.    Police    Dep’t,       No.    7:09-cv-00036-BO        (E.D.N.C.

Feb. 22, 2016).          We dispense with oral argument because the

facts   and    legal    contentions      are     adequately      presented      in    the

materials     before    this     court    and    argument      would    not    aid    the

decisional process.



                                                                              AFFIRMED




                                           2